     Case 3:17-cv-00539-AJB-BGS Document 106 Filed 11/25/20 PageID.1640 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     SALVATORE A. DEMARIA and                        Case No.: 17-cv-00539-AJB-BGS
       NIDHAL N. DEMARIA,
12
                              Plaintiffs,              ORDER GRANTING IN PART AND
13                                                     DENYING IN PART PLAINTIFFS’
       v.
                                                       MOTION FOR ATTORNEYS’ FEES,
14
       FCA US LLC, a Delaware Limited                  COSTS, AND EXPENSES
15     Liability Company; and DOES 1 through
       10, inclusive,                                  (Doc. No. 96)
16
                                   Defendant.
17
18           Before the Court is Plaintiffs’ motion for attorneys’ fees, costs, and expenses. (Doc.
19     No. 96.) Defendant FCA US LLC (“FCA”) opposed the motion. (Doc. No. 101.) For the
20     reasons stated herein, the Court GRANTS IN PART AND DENIES IN PART Plaintiffs’
21     motion, with a reduction of fees as set forth in detail below.
22     I.    BACKGROUND
23           This case arises out of the purchase of a new 2011 Jeep Grand Cherokee (“the
24     Vehicle”) for a sales price of $38,506.24. The Vehicle was manufactured and distributed
25     by Defendant FCA US LLC, which provided a written warranty with the Vehicle. Within
26     the applicable warranty period, the Vehicle exhibited repeated engine and electrical issues.
27     Despite numerous attempts by FCA to fix Plaintiffs’ Vehicle, the problems persisted.
28     Plaintiffs eventually contacted FCA customer service in February 2012 and November
                                                 1
                                                                                 17-cv-00539-AJB-BGS
     Case 3:17-cv-00539-AJB-BGS Document 106 Filed 11/25/20 PageID.1641 Page 2 of 11



 1     2015 and requested FCA repurchase the Vehicle. FCA rejected Plaintiffs’ request both
 2     times. Plaintiffs filed their Complaint in San Diego Superior Court on August 3, 2016,
 3     alleging violations of the Song-Beverly Act and fraudulent concealment. The action was
 4     removed to this Court on March 17, 2017. On September 13, 2019, the parties filed a joint
 5     settlement. On January 14, 2020, Plaintiffs filed their motion for attorneys’ fees, costs, and
 6     expenses, and FCA opposed the motion. (Doc. Nos. 96, 101.) This order follows.
 7     II.   LEGAL STANDARD
 8           “In a diversity case, the law of the state in which the district court sits determines
 9     whether a party is entitled to attorney fees, and the procedure for requesting an award of
10     attorney fees is governed by federal law.” Carnes v. Zamani, 488 F.3d 1057, 1059 (9th Cir.
11     2007); see also Mangold v. Cal. Public Utilities Comm’n, 67 F.3d 1470, 1478 (9th Cir.
12     1995) (noting that in a diversity action, the Ninth Circuit “applied state law in determining
13     not only the right to fees, but also in the method of calculating the fees”).
14           As explained by the Supreme Court, “[u]nder the American Rule, ‘the prevailing
15     litigant ordinarily is not entitled to collect a reasonable attorneys’ fee from the loser.’”
16     Travelers Casualty & Surety Co. of Am. v. Pacific Gas & Electric Co., 549 U.S. 443, 448
17     (2007) (quoting Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 247
18     (1975)). However, a statute allocating fees to a prevailing party can overcome this general
19     rule. See id. (citing Fleischmann Distilling Corp. v. Maier Brewing Co., 386 U.S. 714, 717
20     (1967)). Under California’s Song-Beverly Act, a prevailing buyer is entitled “to recover as
21     part of the judgment a sum equal to the aggregate amount of costs and expenses, including
22     attorney’s fees based on actual time expended, determined by the court to have been
23     reasonably incurred by the buyer in connection with the commencement and prosecution
24     of such action.” Cal. Civ. Code § 794(d).
25           The Song-Beverly Act “requires the trial court to make an initial determination of
26     the actual time expended; and then to ascertain whether under all the circumstances of the
27     case the amount of actual time expended, and the monetary charge being made for the time
28     expended are reasonable.” Nightingale v. Hyundai Motor America, 31 Cal. App. 4th 99,
                                                 2
                                                                                   17-cv-00539-AJB-BGS
     Case 3:17-cv-00539-AJB-BGS Document 106 Filed 11/25/20 PageID.1642 Page 3 of 11



 1     104 (1994). The court may consider “factors such as the complexity of the case and
 2     procedural demands, the skill exhibited, and the results achieved.” Id. If the court finds the
 3     time expended or fee request “is not reasonable under all the circumstances, then the court
 4     must take this into account and award attorney fees in a lesser amount.” Id. “A prevailing
 5     buyer has the burden of showing that the fees incurred were ‘allowable,’ were ‘reasonably
 6     necessary to the conduct of the litigation,’ and were ‘reasonable in amount.’” Id. (quoting
 7     Levy v. Toyota Motor Sales, U.S.A., Inc., 4 Cal. App. 4th 807, 816 (1992)); see also Goglin
 8     v. BMW of North America, LLC, 4 Cal. App. 5th 462, 470 (2016) (same). If a fee request
 9     is opposed, “[g]eneral arguments that fees claimed are excessive, duplicative, or unrelated
10     do not suffice.” Premier Med. Mgmt. Sys. v. Cal. Ins. Guarantee Assoc., 163 Cal. App. 4th
11     550, 564 (2008). Rather, the opposing party has the burden to demonstrate the hours spent
12     are duplicative or excessive. Id. at 562, 564; see also Gorman v. Tassajara Dev. Corp., 178
13     Cal. App. 4th 44, 101 (2009) (“[t]he party opposing the fee award can be expected to
14     identify the particular charges it considers objectionable”).
15     III.   DISCUSSION
16            As prevailing buyers, Plaintiffs are entitled to an award of fees and costs under the
17     Song-Beverly Act. See Cal. Civ. Code § 1794(d); see also Goglin, 4 Cal. App. 5th at 470.
18     Here, Plaintiffs move the Court: (1) for an award of attorneys’ fees pursuant to California
19     Civil Code § 1794(d) under the “lodestar” method in the amount of $58,332.50, 1 (2) for a
20     “lodestar” modifier of 0.5 under California law, in the amount of $29,166.25, and (3) to
21     award actual costs and expenses incurred in the amount of $29,264.30. Plaintiffs request a
22     total of $116,763.05 in attorney’s fees, costs, and expenses. (Doc. No. 96-1 at 7.) FCA
23     acknowledges Plaintiffs are entitled to recover attorneys’ fees and costs, but argues the
24     amount requested is unreasonable and should be reduced. (Doc. No. 101 at 6.)
25     //
26
27
       1
         This total amount is slightly modified from Plaintiffs’ briefing to account for the actual time Plaintiffs’
28     counsel spent on drafting the reply brief in support of the motion for attorneys’ fees.
                                                            3
                                                                                               17-cv-00539-AJB-BGS
     Case 3:17-cv-00539-AJB-BGS Document 106 Filed 11/25/20 PageID.1643 Page 4 of 11



 1           A.     Plaintiffs’ Motion for Attorneys’ Fees
 2           First, Plaintiffs seek $36,647.50 for work completed by the Knight Law Group
 3     (“KLG”) and $21,685.00 for work completed by KLG’s co-counsel, Wirtz Law. (Doc. No.
 4     96-1 at 13.) This totals $58,332.50 in attorneys’ fees for both law firms.
 5                  1.     Hours Worked by Counsel
 6           A fee applicant must provide time records documenting the tasks completed and the
 7     amount of time spent. See Hensley v. Eckerhart, 461 U.S. 424, 424 (1983); Welch v.
 8     Metropolitan Life Ins. Co., 480 F.3d 942, 945–46 (9th Cir. 2007). Under California law, a
 9     court “must carefully review attorney documentation of hours expended” to determine
10     whether the time reported was reasonable. See Ketchum v. Moses, 24 Cal. 4th 1122, 1132
11     (2001) (quoting Serrano v. Priest, 20 Cal.3d 25, 48 (1977)). Thus, evidence provided by
12     the fee applicant “should allow the court to consider whether the case was overstaffed, how
13     much time the attorneys spent on particular claims, and whether the hours were reasonably
14     expended.” Christian Research Inst. v. Alnor, 165 Cal. App. 4th 1315, 1320 (2008). The
15     court must exclude “duplicative or excessive” time from its fee award. See Graciano v.
16     Robinson Ford Sales, Inc., 144 Cal. App. 4th 140, 161 (2006); see also Ketchum, 24 Cal.
17     4th at 1132 (stating “inefficient or duplicative efforts [are] not subject to compensation”).
18           The billing records submitted by KLG indicate that its attorneys expended 96.3
19     billable hours on this case, while Wirtz Law billed 57.10 hours to the matter. (See Doc. No.
20     96-2 at 38; Doc. No. 96-3 at 15.) FCA objects to the reported hours, arguing there was
21     duplication, as well as other excessive rates or time billed. (Doc. No. 101 at 6–12.) In
22     particular, FCA lists numerous objections where billing entries were either excessive,
23     duplicative, or included clerical work. The Court will address each objection below:
24                • FCA disputes three entries totaling $1,210.00 billed by KLG for what
25                  Plaintiffs’ counsel offers to the public as a “free evaluation.” (Doc. No. 101
26                  at 8.) FCA maintains these entries are undated, and there is no evidence that
27                  a fee agreement was even in place when these tasks occurred. (Id.) The Court
28
                                                     4
                                                                                    17-cv-00539-AJB-BGS
     Case 3:17-cv-00539-AJB-BGS Document 106 Filed 11/25/20 PageID.1644 Page 5 of 11



 1                agrees with FCA and in its discretion, will exclude $700.00 from KLG’s
 2                recoverable fees.
 3             • FCA next takes issue with the $277.50 billed by KLG for work related to
 4                Defendant Peck Jeep Eagle. (Doc. No. 101 at 8.) FCA argues there is no
 5                reasonable basis for FCA to reimburse Plaintiffs’ counsel for work related to
 6                a different defendant who was eventually dismissed. The Court agrees with
 7                FCA’s position and will accordingly reduce KLG’s fees by $277.50.
 8             • FCA objects to the $1,890.99 billed by attorney Amy Morse of KLG for the
 9                5.4 hours spent drafting written discovery. FCA contends Plaintiffs’ counsel
10                propounds the same discovery requests in every lemon law action KLG brings
11                against FCA on behalf of different plaintiffs. (Doc. No. 101 at 8.) While
12                Plaintiffs argue these amounts are reasonable, the Court agrees with FCA that
13                these amounts are slightly excessive particularly given that Amy Morse is a
14                partner at KLG, and this level of work should primarily consist of adapting
15                templates. Thus, the Court, in its discretion, will reduce KLG’s recoverable
16                fees by $900.00.
17             • Similarly, FCA challenges the $2,625.00 billed by Amy Morse for 7.5 hours
18                spent reviewing and analyzing FCA’s “responses to Plaintiffs’ boilerplate
19                discovery requests.” (Doc. No. 96-2 at 32.) As noted above, this amount is
20                unreasonable given that Amy Morse is a partner, and this case is a standard
21                lemon law case. Thus, the Court will reduce KLG’s fees by $1,300.00.
22             • In FCA’s next objection, FCA opposes the $1,755.00 billed by attorney
23                Alistair Hamblin of KLG for drafting Plaintiffs’ motion to remand, which was
24                ultimately denied. (Doc. No. 101 at 9.) Because the Court denied the motion,
25                and because the motion would have been a template-driven exercise, the Court
26                will reduce KLG’s fees by $1,755.00. See Ferrigno v. Philips Elecs. N. Am.
27                Corp., No. C-09-03085 RMW, 2009 WL 10692955, at *5 (N.D. Cal. Nov. 5,
28
                                                 5
                                                                              17-cv-00539-AJB-BGS
     Case 3:17-cv-00539-AJB-BGS Document 106 Filed 11/25/20 PageID.1645 Page 6 of 11



 1                2009) (“Plaintiff seeks to recover reasonable attorneys’ fees incurred as a
 2                result of litigating against defendants’ removal. [] Plaintiff’s motion is denied.
 3                Because the court has denied the motion to remand, there is no basis upon
 4                which to award attorneys’ fees.”).
 5             • FCA points out attorney Kristina Stephenson-Cheang of KLG billed $112.50
 6                for reviewing a memorandum of Barbara Luna’s deposition. However,
 7                Barbara Luna’s deposition occurred at a later date, on April 6, 2018. (Doc.
 8                No. 101 at 9.) Plaintiffs explain the description inadvertently stated the wrong
 9                deponent, and the description should have named Philip C. (Doc. No. 103 at
10                5.) As such, Plaintiffs’ counsel may recover this amount.
11             • FCA seeks for the Court to exclude $400.00 from KLG’s fees. (Doc. No. 101
12                at 9.) FCA explains attorney Kirk Donnelly of KLG billed $4,280.00 for 10.7
13                hours spent attending Plaintiffs’ depositions, including travel. (Id.) Because
14                KLG block-billed, it is unclear how much of the time was spent on travel
15                versus conducting the deposition. The deposition transcripts, however,
16                indicate that the total combined deposition time for both Plaintiffs was less
17                than five hours. (Id.) Thus, FCA speculates that two hours was spent traveling
18                to and from the deposition based on the mileage indicated on the Bill of Costs.
19                FCA argues that courts routinely reduce the amount recoverable for travel by
20                half, and thus, the Court should reduce the fees by $400.00. This amount
21                represents one hour of travel time at $400/hr. The Court mostly agrees with
22                FCA, but in its discretion, will reduce KLG’s fees by $200.00 to ensure a
23                reasonable rate for travel time. See In re Washington Public Power Supply
24                Sys. Dec. Lit., 19 F.3d 1291, 1298–99 (9th Cir. 1994).
25             • Similarly, attorney Christopher Swanson of KLG billed $3,412.50 for 9.1
26                hours attending the deposition of Plaintiffs’ expert Anthony Micale, including
27                preparation and drafting a memorandum. (Doc. No. 101 at 10.) Because KLG
28
                                                   6
                                                                                 17-cv-00539-AJB-BGS
     Case 3:17-cv-00539-AJB-BGS Document 106 Filed 11/25/20 PageID.1646 Page 7 of 11



 1                block-billed this time, it is unclear much how of the time was spent on travel
 2                versus on the deposition, preparation, or deposition. In its discretion, the Court
 3                will instead reduce KLG’s fees by $200.00 to ensure a reasonable rate for
 4                travel time.
 5             • FCA seeks for the Court to exclude the $4,274.00 total billed by attorney
 6                Kristina Stephenson-Cheang of KLG for spending significant time reviewing
 7                and summarizing depositions for which different attorneys had taken the
 8                depositions, and had already drafted memoranda. (Doc. No. 101 at 9–10.) To
 9                account for any duplication in effort, the Court will reduce $2,000.00 from
10                KLG’s fees.
11             • Next, FCA disputes (1) the $440.00 billed by partner Steve Mikhov of KLG
12                for “reviewing and auditing and billing,” (2) the $220.00 billed by paralegal
13                Rebecca Evans of Wirtz Law for bates-stamping, (3) the $40.00 billed by
14                paralegal Rebecca Evans of Wirtz Law for printing and assembling motions
15                in limine, and (4) the $225.00 billed by Erin Barns of Wirtz Law for
16                “reviewing and auditing and billing.” (Doc. No. 101 at 11. ) The Court agrees
17                that Plaintiffs’ counsel may not be compensated for purely clerical and
18                administrative tasks. See Castillo-Antionio v. Iqbal, 2017 WL 1113300, at *7
19                (N.D. Cal. Mar. 24, 2017). Thus, these amounts will be excluded from KLG
20                and Wirtz Law’s fees.
21             • FCA also seeks for the Court to exclude the $225.00 billed by partner Amy
22                Rotman of Wirtz Law for attending a pretrial conference for which Richard
23                Wirtz was already in attendance. (Doc. No. 101 at 11.) The Court finds that
24                this rather small amount is not entirely unreasonable, and two attorneys in
25                attendance is not necessarily excessive to keep track of the numerous cases
26                being handled by Plaintiffs’ counsel in the litigation against FCA. Therefore,
27                this amount may be recovered.
28
                                                   7
                                                                                 17-cv-00539-AJB-BGS
     Case 3:17-cv-00539-AJB-BGS Document 106 Filed 11/25/20 PageID.1647 Page 8 of 11



 1              • FCA takes issue with the time billed to draft the briefs in support of Plaintiffs’
 2                  motion for attorneys’ fees. First, Wirtz Law billed $1,755.00 for drafting the
 3                  instant fee motion. (Doc. No. 101 at 11.) Because the motion is largely a
 4                  template-driven activity, the Court will reduce Wirtz Law’s recoverable fees
 5                  by $700.00 for the work completed on the motion. As to the reply brief, Wirtz
 6                  Law billed $4,050 to draft the brief. (Doc. No. 103-3 at 2.) Because counsel
 7                  has an abundance of experience in drafting replies in lemon law matters, and
 8                  because the work should have been at least partially template-driven, the
 9                  Court will reduce the amount recoverable for the reply brief by $2,000.00.
10                  Finally, Wirtz Law may not be compensated $1,350.00 for the “anticipated”
11                  time for traveling to and appearing for the hearing on instant fee motion. The
12                  hearing on this motion was vacated by the Court in its conclusion that the
13                  matter was suitable for determination on the papers. (Doc. No. 104.)
14              • Lastly, FCA advocates for a 20% reduction for all time spent on Plaintiffs’
15                  fraud claim, explaining that Plaintiffs did not recover on this claim. (Doc. No.
16                  101 at 11–12.) However, FCA cites no authority allowing the Court to reduce
17                  counsel’s fees simply because a certain claim was not factored into a
18                  settlement. As such, the Court declines to reduce counsel’s fees.
19           In summation, KLG’s total recoverable fee amount is reduced by $5,772.50. This
20     brings KLG’s recoverable fees down to a total of $30,875.00. Wirtz Law’s fees are reduced
21     by $4,515.00. This places Wirtz Law’s fees to a total of $17,170.00.
22                  2.    Hourly Rates
23           FCA next argues Plaintiffs fail to offer any evidence to support the hourly rates of
24     their counsel for lemon law work. (Doc. No. 101 at 12.) However, the Court is satisfied
25     with the bases for Plaintiffs’ counsels’ hourly rates. Particularly, Plaintiffs provide ample
26     evidence, including surveys of the hourly rates of similar attorneys with similar experience
27     and qualifications. (Doc. No. 96-3 at 18.) Thus, the Court finds the rates cited for all
28
                                                    8
                                                                                  17-cv-00539-AJB-BGS
     Case 3:17-cv-00539-AJB-BGS Document 106 Filed 11/25/20 PageID.1648 Page 9 of 11



 1     attorneys supported by evidence and reasonable.
 2                  3.     Lodestar Calculation
 3           The lodestar method calculates attorneys’ fees by “by multiplying the number of
 4     hours reasonably expended by counsel on the particular matter times a reasonable hourly
 5     rate.” State of Fla. v. Dunne, 915 F.2d 542, 545 n.3 (9th Cir. 1990) (citing Hensley, 461
 6     U.S. at 433); see also Laffitte v. Robert Half Int’l Inc., 1 Cal. 5th 480, 489 (2016).
 7      LAW FIRM                 LEGAL PROFRESSIONAL          HOURS      RATE       LODESTAR

 8      Knight Law Group         Alastair Hamblin             14.8       $325       $4,810.00
                                 Amy Morse                    18.3       $350       $6,405.00
 9
                                 Asa O. Eaton                 2.5        $225       $562.50
10                               Christopher Swanson          9.2        $375       $3,450.00
11                               Kirk Donnelly                15.2       $400       $6,080.00

12                               Kristina Stephenson‐Cheang   22.6       $375       $8,475.00
                                 Russell Higgins              6.7        $450       $3,015.00
13
                                 Steve Mikhov                 7.0        $550       $3,850.00
14      Knight Law Group Total                                                      $36,647.50
15
16      Wirtz Law                Richard M. Wirtz             6.6        $650       $4,290.00
                                 Jessica R. Underwood         0.2        $400       $80
17
                                 Andrea Munoz                 3.1        $200       $620.00
18                               Rebecca Evans                18.0       $200       $3,600.00
19                               Amy R. Rotman                12.70      $450       $5,715.00
20                               Erin K. Barns                16.40      $450       $7,380.00
        Wirtz Law Total                                                             $21,685.00
21
        TOTAL                                                                       $58,332.50
22
23           Here, with no adjustments to the reasonable hourly rates and time, the total amount
24     of fees for both KLG and Wirtz Law is $58,332.50. Taking into account the previously
25     noted reductions, the total lodestar amount is $30,875.00 for KLG’s fees and $17,170.00
26     for Wirtz Law’s fees. Therefore, Plaintiffs’ counsels’ total lodestar amounts is $48,045.00.
27                  4.     Application of a Multiplier
28           Once a court has calculated the lodestar, “it may increase or decrease that amount
                                                  9
                                                                                   17-cv-00539-AJB-BGS
 Case 3:17-cv-00539-AJB-BGS Document 106 Filed 11/25/20 PageID.1649 Page 10 of 11



 1   by applying a positive or negative ‘multiplier’ to take into account a variety of other factors,
 2   including the quality of the representation, the novelty and complexity of the issues, the
 3   results obtained, and the contingent risk presented.” Laffitte, 1 Cal. 5th at 504 (citation
 4   omitted); see also Ketchum v. Moses, 24 Cal. 4th 1122, 1132 (2001) (indicating the court
 5   may adjust the fee award considering “the following factors: (1) the novelty and difficulty
 6   of the questions involved, (2) the skill displayed in presenting them, (3) the extent to which
 7   the nature of the litigation precluded other employment by the attorneys, (4) the contingent
 8   nature of the fee award.”).
 9         Here, Plaintiffs seek a 0.5 multiplier based on the risk of taking this case on a
10   contingent fee basis, the substantial costs advanced, the result achieved, and the delay in
11   payment. (Doc. No. 96-1 at 16.) Significantly, however, this case did not present
12   particularly novel or difficult questions of law or fact. Indeed, the issues related to the
13   alleged defect in FCA’s vehicles were addressed in Velasco, et al. v. Chrysler Group LLC,
14   Case No. 2:13–cv–08080–DDP–VBK and Hall v. FCA US LLC, Case No. 1:16-cv-0684-
15   JLT. Thus, the issues presented in this action were not uniquely complex. See Steel v.
16   GMC, 912 F. Supp. 724, 746 (N.J. Dist. 1995) (“the issues in lemon law litigation are not
17   complex and do not require a significant amount of legal analysis or novel pleading”).
18   Additionally, it is highly unlikely that the litigation of this specific case precluded counsel,
19   as lemon law attorneys, from taking on other matters. Finally, the Court finds the
20   contingent nature of the fee award is outweighed by the other factors, especially in this
21   action where the disputed facts and issues to be resolved were minimal. Indeed, there was
22   nothing unusual about this case that would put counsel at great risk for accepting the matter
23   on a contingent basis. Accordingly, the Court declines to award a multiplier and finds the
24   lodestar amount of $48,045.00 as reasonable.
25         B.     Plaintiffs’ Request for Costs
26         Plaintiffs request costs in the amount of $29,264.30 in this instant motion for
27   attorneys’ fees. (Doc. No. 96-1 at 23.) FCA states it will contest Plaintiffs’ purported costs
28   and expenses after Plaintiffs properly refile their Bill of Costs in compliance with the Local
                                                    10
                                                                                  17-cv-00539-AJB-BGS
 Case 3:17-cv-00539-AJB-BGS Document 106 Filed 11/25/20 PageID.1650 Page 11 of 11



 1   Rules. (Doc. No. 101 at 6.) The Clerk of Court had directed that Plaintiffs’ “Bill of Costs
 2   must be filed within fourteen days after entry of judgment.” (Doc. No. 98.) As such, the
 3   Court will defer ruling on Plaintiffs’ cost at this time. Plaintiffs are to refile their Bill of
 4   Costs after entry of judgment.
 5   IV.   CONCLUSION
 6         Based upon the foregoing, the Court ORDERS as follows:
 7                1. Plaintiffs’ motion for fees is GRANTED in the modified amount of
 8                $48,045.00; and
 9                2. Plaintiffs must REFILE their Bill of Costs in accordance with Local Rule
10                54.1.
11
12         IT IS SO ORDERED.
13   Dated: November 25, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   11
                                                                                  17-cv-00539-AJB-BGS
